                 Case 2:20-cv-00539-BJR Document 18 Filed 07/02/20 Page 1 of 3




 1

 2
                                      UNITED STATES DISTRICT COURT
 3
                                     WESTERN DISTRICT OF WASHINGTON
 4                                             AT SEATTLE
      STEVE LEWIS,
 5                                                              CASE NO. 2:20-cv-539-BJR
                        Plaintiff,
 6                                                              ORDER GRANTING
           vs.                                                  DEFAULT JUDGMENT
 7                                                              AGAINST DEFENDANTS
      PETRI-LAURELHURST FMLY LTD, and
 8    MARLENE SPENCER

 9                     Defendants.
10
               THIS MATTER came before the Court on the Plaintiff’s Motion for Default Judgment
11

12   against Defendants Petri-Laurelhurst Fmly LTD and Marlene Spencer. The Court considered the

13   documents #1, 3, 6, 9, 10, and 16 as well as Plaintiff’s Motion and the files and pleadings in this

14   matter.

15             Based on the documents, pleadings, and evidence presented, the Court makes the

16   following findings of fact and conclusion of law:
17             1. Plaintiff Steve Lewis is an individual with a disability within the scope of the

18   Washington Law Against Discrimination RCW 49.60 et seq. (the “WLAD”) and the Americans

19   with disabilities Act 42 U.S.C. § 12102 et seq. (“ADA”).

20             2. Defendants Petri-Laurelhurst Fmly LTD and Marlene Spencer own the property

21   where the Flooring America store parking lot is located and Flooring America is a public
22   accommodation under 42 U.S.C. §12181(7).

23             3. Defendants have violated the ADA and the WLAD by discriminating against Plaintiff

24
                Case 2:20-cv-00539-BJR Document 18 Filed 07/02/20 Page 2 of 3



     and other people who use wheelchairs by failing to comply with the ADA accessibility laws and
 1
     regulations in regards to parking accessibility.
 2
             4. Defendants are liable for injunctive relief for violating the ADA and the WLAD.
 3

 4           5. Defendants were declared to be in default by the Court's order entered on June 17,

 5   2020.

 6           6. Proof of service is on file in this action.

 7           7. Defendants Petri-Laurelhurst Fmly LTD and Marlene Spencer are neither an infant

 8   nor incompetent person.

 9           8. Defendant Petri-Laurelhurst Fmly LTD and Marlene Spencer are not in military
10   service.
11           9. Plaintiff is the prevailing party in this action and is entitled to costs and reasonable
12
     attorneys’ fees totaling $12,107.50.
13
             Based on the above findings of fact and conclusions of law, Judgment is entered as
14
     follows:
15               1. Defendants Petri-Laurelhurst Fmly LTD and Marlene Spencer must reconstruct

16   the parking lot to correct the practices that violate the ADA and WLAD;

17           a) Under either the 2010 standards over the 1991 standards a parking lot with 12 total
18   spaces is required to have at least one compliant “van accessible” parking space.
19           b) Van accessible parking spaces shall be 132 inches wide and served by an access aisle
20
     of 60 inches, or 96 inches wide and served by an access aisle of 96 inches. § 502.2 of the 2010
21
     Standards and §§ 4.1.2(5)(b) and 4.3.6 of the 1991 Standards.
22
             c) Regular accessible parking spaces shall be at least 96 inches wide and served by an
23
     access aisle at least 60 inches wide. § 502.3 of the 2010 Standards and §§ 4.1.2(5)(a) and 4.3.6 of
24
     the 1991 Standards.
              Case 2:20-cv-00539-BJR Document 18 Filed 07/02/20 Page 3 of 3



            d) Additionally, slope of accessible parking spaces as well as the adjacent access aisle
 1
     must be no greater than 1:48 (approximately 2%) in any direction and must adjoin the accessible
 2
     route. §§ 502.3-502.4 of the 2010 Standards and § 4.3.6 of the 1991 Standards.
 3

 4          e) Access aisles must adjoin an accessible route. § 502.3 of the 2010 Standards and 4.3.6

 5   of the 1991 Standards.

 6          2. An award of reasonable attorneys’ fees and costs incurred in bringing this action,

 7   totaling $12,107.50.

 8          IT IS HEREBY ORDERED that the Plaintiff’s Motion for Default Judgment against

 9   Defendants Petri-Laurelhurst Fmly LTD and Marlene Spencer is hereby GRANTED.
10

11          Dated this 2nd day of July, 2020
12

13
                                                     Barbara J. Rothstein
14                                                   United States District Court Judge

15

16

17

18

19

20

21

22

23

24
